  Case 21-08123        Doc 10    Filed 07/15/21 Entered 07/15/21 16:58:53        Desc Main
                                   Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


                                                   )
In re:                                             )      Chapter 11
                                                   )
NORTHWEST BANCORPORATION OF                        )      Case No. 21-08123
ILLINOIS, INC.,                                    )
                                                   )      Judge: Janet S. Baer
                       Debtor.                     )
                                                   )


                                     NOTICE OF MOTION

TO:      See attached Service List

      PLEASE TAKE NOTICE THAT ON July 21 at 1:00 p.m., I will appear telephonically
before the Honorable Janet S. Baer, or any Judge sitting in her place, and present the attached
Motion for 7-Day Extension of Time to File Remaining Schedules, a copy of which is attached.

      This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the motion, you must do the following information:

      To appear by video, use this link: https//www.zoomgov.com/. Then enter the meeting ID
and password.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-8287666.
Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 160-731-2971 and the
password is 587656. The meeting ID and password can also be found on the judge's page on the
court's web site.

       If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


Dated: July 15, 2021                       By:      /s/ Michael P. O’Neil
                                                   Michael P. O’Neil
                                                   (ARDC NO 6194470)
  Case 21-08123       Doc 10     Filed 07/15/21 Entered 07/15/21 16:58:53            Desc Main
                                   Document     Page 2 of 5



                                                     Taft Stettinius & Hollister LLP
                                                     One Indiana Square, Suite 3500
                                                     Indianapolis, IN 46204
                                                     317-713-3500
                                                     moneil@taftlaw.com

                                                     Proposed Counsel to the Debtors and
                                                     Debtors in Possession


                               CERTIFICATE OF SERVICE

        I, the undersigned, an attorney, hereby state that pursuant to the Administrative Procedures
for the Case Management/Electronic Case Filing System, I caused a copy of the foregoing
NOTICE OF MOTION and MOTION FOR 7-DAY EXTENSION OF TIME TO FILE
REMAINING SCHEDULES to be served on all persons set forth on the attached Service List
identified as Registrants through the Court's Electronic Notice for Registrants and, as to all other
persons on the attached Service List by mailing a copy of same in an envelope properly addressed
and with postage fully prepaid and by depositing same in the U.S. Mail on July 15, 2021.

                                                             /s/ Michael P. O’Neil
  Case 21-08123       Doc 10     Filed 07/15/21 Entered 07/15/21 16:58:53              Desc Main
                                   Document     Page 3 of 5




                                        SERVICE LIST


Via Electronic Mail Notice

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Kimberly S Cohen kcohen@goodwin.com,
       bankruptcy@goodwin.com;bankruptcyparalegal@goodwin.com
      Allison Hudson ahudson@vedderprice.com, ecfdocket@vedderprice.com
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      Michael P O'Neil moneil@taftlaw.com, aolave@taftlaw.com

Via U.S. Mail

Northwest Bancorporation of Illinois, Inc.            Hershenhorn Capital Trust II
300 East Northwest Highway                            c/o Hare & Co
Palatine, IL 60067-8117                               c/o The Bank of New York
                                                      P.O. Box 11203
                                                      New York, NY 10286

Department of the Treasury                            Hershenhorn Statutory Trust I
Internal Revenue Service                              c/o Hare & Co
P.O. Box 7346                                         c/o The Bank of New York
Philadelphia, PA 19101-7346                           P.O. Box 11203
                                                      New York, NY 10286

Illinois Dept. of Revenue                             HoldCo Opportunities Fund, L.P.
Bankruptcy Unit                                       Attn: Michael Zaitzeff
PO Box 19035                                          32 Broad Street
Springfield, IL 62794-9035                            New York, NY 10004

Capital Trust I & II Trustee Fees                     Statutory Trust I Trustee Fees
c/o The Bank of New York, Trustee                     c/o Hare & Co
101 Barclay Street, Floor 21 W                        c/o The Bank of New York
New York, NY 10286                                    P.O. Box 11203
                                                      New York, NY 10286
Hershenhorn Capital Trust I
c/o Hare & Co
c/o The Bank of New York
P.O. Box 11203
New York, NY 10286
  Case 21-08123         Doc 10    Filed 07/15/21 Entered 07/15/21 16:58:53            Desc Main
                                    Document     Page 4 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

                                                      )
In re:                                                )       Chapter 11
                                                      )
NORTHWEST BANCORPORATION OF                           )       Case No. 21-08123
ILLINOIS, INC.,                                       )
                                                      )       Judge: Janet S. Baer
                        Debtor.                       )
                                                      )

                           MOTION FOR 7- DAY EXTENSION OF
                          TIME TO FILE REMAINING SCHEDULES

         Debtor, Northwest Bancorporation of Illinois, Inc. (“Debtor”), by counsel, respectfully

requests an extension of time within which to file the schedules and documents not filed with

its Petition, consisting of:

                 Schedule A/B: Assets – Real and Personal Property
                 Schedule D: Creditors Who Have Claims Secured by Property
                 Schedule E/F: Creditors Who Have Unsecured Claims
                 Schedule G: Executory Contracts and Unexpired Leases
                 Schedule H: Codebtors
                 Summary of Assets and Liabilities
                 Statement of Financial Affairs

(the “Remaining Schedules”) and states:

         1.       On July 2, 2021, Debtor filed a Voluntary Petition for Non-Individuals Filing

for Bankruptcy, which included only a portion of the necessary schedules and lists.

         2.       The Remaining Schedules must otherwise be filed on or before July 16, 2021.

         3.       Debtor is in the process of compiling the necessary information

and documentation to complete the Remaining Schedules.
  Case 21-08123        Doc 10     Filed 07/15/21 Entered 07/15/21 16:58:53            Desc Main
                                    Document     Page 5 of 5



        4.     To allow sufficient time to provide accurate and complete information, Debtor

requests a 7-day extension of time, to and including July 23, 2021, within which to file the

Remaining Schedules.

        WHEREFORE, Northwest Bancorporation of Illinois, Inc., by counsel, respectfully

prays for an order granting a 7-day extension of time to file its Remaining Schedules, and

grant such other and further relief as is just and proper.


                                                       Respectfully submitted,

                                                       Northwest Bancorporation of Illinois, Inc.

Dated: July 15, 2021                                   By:    /s/ Michael P. O’Neil
                                                              One of Its Counsel

                                                       Michael P. O’Neil
                                                       (ARDC NO 6194470)
                                                       Taft Stettinius & Hollister LLP
                                                       One Indiana Square, Suite 3500
                                                       Indianapolis, IN 46204
                                                       317-713-3500
                                                       moneil@taftlaw.com

                                                       Proposed Counsel to the Debtors and
                                                       Debtors in Possession




70646875v2
